DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claims 1-9 and 11 filed for examination. Claims 1-9 and 11 are now renumbered as claims 1-10 are pending allowed.
3.	Preliminary amendment to the claims and specification, filed 08/18/2020 has been acknowledged.
4.	The drawings filed on 08/18/2020 have been accepted.	
5.	The information disclosure statement filed 08/18/2020 and 09/22/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-9 and 11 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
8.	Prior Art US 2004/0019783 A1 (Hawkes et al.) taught “a method is presented for encrypting and authenticating data as a single entity, the method comprising: arranging data into a plurality of plaintext blocks, determining a plurality of noise blocks using a nonce value and a first key; determining a plurality of ciphertext blocks by combining each of the plurality of plaintext blocks with a corresponding noise block to form an intermediate plaintext block, encrypting the intermediate plaintext block to form an intermediate ciphertext block, and combining the intermediate ciphertext block with the corresponding noise block to form a plurality of ciphertext blocks; computing an input checksum value by combining the plurality of plaintext blocks that are not specified by at least one cleartext position and a noise block; computing an output checksum value by combining the plurality of ciphertext blocks that are specified by the at least one cleartext position and another noise block; computing an authentication tag by encrypting the input checksum value and combining the encrypted input checksum value with the output checksum value; replacing each of the plurality of ciphertext blocks that is specified by the at least one cleartext position with a corresponding plaintext block; and appending the authentication tag.”
Prior art US 2016/0173276 A1 (Minematsu et al.) taught, “To achieve one-pass and one-rate authenticated encryption capable of performing parallel processings and totally performing encryption and decode processings by only one encryption function. An authenticated encryption device comprises an authenticated encryption means for applying a two-round Feistel structure using an encryption function assigned with an auxiliary variable for a round function per two blocks to an input plaintext or encrypted text thereby to generate an encrypted text or decoded plaintext. The authenticated encryption means finds an encrypted text chunk CC[i]=(C[i_1], C[i_2]) corresponding to an i-th plaintext chunk MC[i]=(M[i_1], M[i_2]) when dividing a plaintext into chunks per two blocks as:
C[i_1]=F_K((N,Tw_i_1),M[i_1]) xor M[i_2],
C[i_2]=F_K((N,Tw_i_2),C[i_1]) xor M[i_1].”

9.	No prior art was found to teach, “generates a plurality of partial checksums on a basis of the blocks obtained by dividing the plaintext, generates a meta checksum on a basis of the partial checksums generated, generating a tag to be used for detecting tampering, on a basis of the meta checksum generated.”  as recited in independent claims 1, 9, and 10.
The examiner notes that the prior arts do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “generates a plurality of partial checksums on a basis of the blocks obtained by dividing the plaintext, generates a meta checksum on a basis of the partial checksums generated, generating a tag to be used for detecting tampering, on a basis of the meta checksum generated.” in combination with  “encrypting blocks, obtained by dividing a plaintext, with use of an auxiliary variable” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning. Therefore. the examiner found the invention as claimed (independent claims 1, 9, and 11) to be allowable and allowed it to be patented.
Dependent claims 2-8 are allowed due to their dependency on allowable independent claim 1.

Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an encryption unit, a partial checksum unit, a meta checksum generation unit, a tag generation unit, encryption device, decryption unit, a tag verification unit, and decryption device” in claims 1-8 and 11. However, figure 1, 11, 13, and 14 shows the corresponding structure. See also the corresponding paragraph 0026-0028, 0052-0053, 0086, 0094. The encryption and decryption device include an arithmetic unit such as a central processing unit (CPU) and a storage unit (Para. 0028, 0053).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
MPEP 2111 & 2111.01: 
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., Vitronics Corp. v. Conceptronic Inc., 90 F.3d 1576, 1583, 39 USPQ2d 1573, 1577 (Fed. Cir. 1996) (construing the term “solder reflow temperature” to mean “peak reflow temperature” of solder rather than the “liquidus temperature” of solder in order to remain consistent with the specification). It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover, when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that “continuous microtextured skin layer over substantially the entire laminate” was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim). 
11.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
12.	Prior arts made of record, not relied upon
	US 2013/0077780A1 (Rogaway et al.): A key shared between communicating parties is mapped to a key variant using a block cipher. The key variant is mapped into a sequence of basis offsets using shifts and conditional xors. A nonce-dependent base offset is formed, and a sequence of offsets is constructed by starting with the base offset and then xoring, for each offset, an appropriate basis offset. Each message block is combined with a corresponding offset, enciphered, and then combined again with the offset, yielding a ciphertext block. The message fragment is xored with a computed pad to give a ciphertext fragment. A checksum is formed using the message blocks, the message fragment, and the pad, and is then combined with an offset and enciphered to yield a tag. The encrypted message includes the ciphertext blocks, the ciphertext fragment, and the tag. Abstract. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438